 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.34


LOAN AGREEMENT




This LOAN AGREEMENT (further: "Agreement") is made and entered into by and
between


1. SONESTA LICENSING CORPORATION, established and holding offices in the USA,
further to be called "Lender", represented by its managing-director a/o
president a/o vice-president,


and


2.    The limited liability company ST. MAARTEN RESORT HOTEL & CASINO N.V.,
established and holding offices on St. Maarten, further to be called “Borrower”
and represented by its managing-director.


WHEREAS:


Lender and St. Maarten Resort Hotel & Casino N.V. have on or about this date
entered into a “First Amendment” to the existing License Agreement between them,
dated October 18, 2006, pursuant to which First Amendment the existing License
Agreement regarding Sonesta Great Bay Resort & Casino (“Sonesta Great Bay”) will
be extended for a term of 10 years, unless one of the parties exercises its
right of earlier termination pursuant to said First Amendment; and


In connection with the abovementioned First Amendment, Lender agrees to provide
a loan to Borrower under the following conditions and stipulations:


IT IS MUTUALLY AGREED UPON AS FOLLOWS:


WITNESSETH:


Article 1                      Loan amount/Purpose


Upon execution of documentation deemed satisfactory by both parties, Lender
agrees to lend to Borrower the amount of US$ 300,000 (Three Hundred Thousand US
Dollars), further called “the Loan”.  The Loan shall be used solely for the
purpose of upgrading and improving Sonesta Great Bay (the “Hotel”) which
upgrades and improvements are specified in “Schedule A”, which is incorporated
herein by reference.  The Loan shall be funded by Lender to Borrower in
accordance with the schedule attached to this Agreement as “Schedule B”, which
is incorporated herein by reference.

 
LOAN AGREEMENT - PAGE 1

--------------------------------------------------------------------------------

 



Article 2                      Interest


Sums advanced under the Loan shall accrue interest from the dated advanced. The
interest rate applicable to the Loan shall be the one-year LIBOR rate (as
measured on January 1 of each License Year, as defined in the License
Agreement), plus:


·  
1.5% if the annual “Gross Guestroom Revenue” (as defined in the License
Agreement) for the Hotel is either less than the Gross Guestroom Revenue for the
Hotel for the prior License Year, or is equal to or exceeds the Gross Guestroom
Revenue for the Hotel for the prior License Year, and such excess is not more
than 3.5%

 
·  
1% if the annual Gross Guestroom Revenue for the Hotel is equal to or exceeds
the Gross Guestroom Revenue for the Hotel for the prior License Year, and such
excess is more than 3.5%, but not more than 7.5%

 
·  
Zero (0) if the annual Gross Guestroom Revenue for the Hotel exceeds the Gross
Guestroom Revenue for the Hotel for the prior License Year by more than 7.5%

 


Article 3                      Repayment


Borrower shall repay the Loan to Lender as follows:  Interest payments shall be
made quarterly on the last day of each calendar quarter and the Interest Rate
shall be based on LIBOR.  When Borrower’s annual financial statements are
prepared and provided to Lender, pursuant to subsection 6.4.b., the parties
shall agree on the applicable interest rate based on Article 2, above, and any
interest owed to Lender in addition to LIBOR previously paid shall be paid by
Borrower on or before the 90th day after the Borrower’s fiscal year end.


Principal payments in the amount of U.S. $30,000 shall be made on or before
March 31 of each calendar year, with the first payment being due on or before
March 31, 2011.


The Loan shall mature on the earlier of December 31, 2019, or the termination of
the License Agreement.




Article 4                      Capital Expenditures


Borrower represents and warrants to Lender that “Schedule C” attached hereto
accurately reflects the amounts spent on capital additions and replacements to
Sonesta Great Bay during the period 2005 through year to date 2009 (exclusive of
revenues and capital additions and replacements regarding the casino).

 
LOAN AGREEMENT - PAGE 2

--------------------------------------------------------------------------------

 





Article 5                      Warranties


As an inducement to Lender to provide the Loan, Borrower hereby warrants and
represents the following:


5.1.
Borrower is a limited liability company, duly organized, validly existing and in
good standing under the laws of the Netherlands Antilles and it has all
requisite power and authority to execute and deliver this Agreement.



 
5.2
Other than the consent of the Central Bank of the Netherlands Antilles (“CBNA”),
no consent of any person and no consent, license, approval or authorization of
or registration or declaration with any governmental body, authority, bureau or
agency is required in connection with the execution and delivery of this
Agreement.  Borrower shall obtain the written consent of the CBNA and provide a
copy of such consent to Lender prior to any funding of the Loan.



 
5.3.
Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated therein, nor compliance by Borrower with this
Agreement will conflict with or result in a breach of any of the terms,
conditions or provisions of any law, regulations, order, writ, injunction or
decree of any court or governmental instrumentality.



 
5.4.
There are no actions, suits or proceedings pending, or to the knowledge of
Borrower threatened, against or affecting Borrower, or involving the validity or
enforceability of this Agreement, and there are no actions, suits or proceedings
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower which could have a material adverse affect on the ability of each or
any of such parties to perform their respective obligations under this
Agreement; and further, no event has occurred which will violate, be in conflict
with, result in the breach of or constitute (with due notice or lapse of time,
or both) a default under, any applicable law or regulation or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of Borrower’s property other than the lien and security
interest created by this Agreement.




 
LOAN AGREEMENT - PAGE 3

--------------------------------------------------------------------------------

 

 
5.5.
Borrower is solvent, is not bankrupt and has no outstanding liens, suits,
garnishments, bankruptcies or court actions that could render Borrower insolvent
or bankrupt.  There has not been filed by or against Borrower a petition in
bankruptcy, reorganization, liquidation or dissolution. All reports, statements
and other data or applications for credit supplied to Lender by or on behalf of
Borrower prior to or subsequent to the execution of this Agreement are true and
correct in all material respects and do not omit to state any fact or
circumstance necessary to make the statements contained therein not
misleading.  Any and all financial statements and applications for credit have
been prepared in accordance with generally accepted accounting principles
consistently applied, and fully and accurately present the financial condition
of the subject thereof as of the date thereof and no material adverse change has
occurred in the financial condition reflected therein since the respective dates
thereof.



 
5.6.
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or any Government Authority, or in the payment of any
indebtedness for borrowed money or under the terms or provisions of any
agreement or instrument evidencing or securing any such indebtedness.



 
5.7.
Borrower has filed all tax reports and returns required by any law or regulation
to be filed by it, including, without limitation, any and all payroll taxes, and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.



Article 6                        Access to information


6.1.
Borrower shall maintain its books and records in accordance with generally
accepted accounting principles, applied on a consistent basis, and shall permit
Lender to visit its hotel properties and installations to examine, audit and
make and take away copies or reproductions of Borrower’s books and records, at
all reasonable times. Further, Borrower shall furnish Lender with such
additional information and statements, lists of assets and liabilities, tax
returns, and other reports with respect to Borrower’s financial condition and
business operations as Lender may request from time to time.



6.2.
Lender may (but shall not be obligated to) commence, appear in or defend any
action or proceeding purporting to affect the loan or the respective rights and
obligations of Lender and Borrower pursuant to this Agreement.  Lender may (but
shall not be obligated to) pay all necessary expenses, including reasonable
attorneys' fees and expenses, incurred in connection with such proceedings or
actions, which Borrower agrees to repay to Lender upon demand.


 
LOAN AGREEMENT - PAGE 4

--------------------------------------------------------------------------------

 

6.3.
Borrower shall pay and discharge when due all of its indebtedness and
obligations, including without limitation, all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its hotel properties, income, or profits, prior to the date on which penalties
would attach, and all lawful claims that, if unpaid, might become a lien or
charge upon any of Borrower’s hotel properties, income, or profits.



 
6.4.
Borrower shall provide Lender:



 
a.
As soon as available, and in any event within thirty (30) days after the end of
each calendar quarter, financial statements of Borrower, including, but not
limited to, a balance sheet and income statement of Borrower as of the end of
such quarter, all in form and substance and in reasonable detail satisfactory to
Lender and duly certified by the president or managing director of Borrower (i)
as being true and correct in all material aspects to the best of his or her
knowledge and (ii) as having been prepared in accordance with generally accepted
accounting principles, consistently applied;



 
b.
As soon as available, and in any event within ninety (90) days after the end of
the fiscal year of Borrower, financial statements of Borrower, including, but
not limited to, a balance sheet and income statement of Borrower as of the end
of the preceding fiscal year, , all in form and substance and in reasonable
detail satisfactory to Lender and duly certified by the president or managing
director of Borrower (i) as being true and correct in all material aspects to
the best of his or her knowledge and (ii) as having been prepared in accordance
with generally accepted accounting principles, consistently applied; said
president or managing director shall also certify to Lender that all tax returns
due as of that date have been duly filed and those returns not yet due shall be
filed in a timely manner.



 
c.
Notice of (i) any and all material adverse changes in Borrower’s financial
conditions, and (ii) all claims made against Borrower that could materially
affect the financial condition of Borrower;



 
d.
Upon demand of Lender, evidence of payment of all assessments, taxes,

 
charges, levies, liens and claims on or against Borrower’s properties, income or
profits, and authorize the appropriate governmental official to deliver to
Lender at any time a written statement of any assessments, taxes, charges,
levies, liens and claims against Borrower’s properties, income or profits; and
such other information respecting the business, properties or condition or the
operations, financial or otherwise, of Borrower as Lender may from time to time
reasonably request.




 
LOAN AGREEMENT - PAGE 5

--------------------------------------------------------------------------------

 

Article 7
Negative warranties



 
Until the Loan and all other obligations and liabilities of Borrower under
this  Agreement are fully paid and satisfied, Borrower will not, without the
prior written consent of Lender: (a) make any material change in the nature of
its hotel business as carried on as of the date hereof; (b) liquidate, merge or
consolidate with or into any other entity; (c) sell, transfer or otherwise
dispose of any of its hotel (and/or related) assets or properties; (d) create,
incur or assume any lien or encumbrance on any of its hotel (and/or related)
assets or properties, except as specifically permitted under this Agreement; (e)
change its address, location, name, identity or corporate structure, (f) create,
incur or assume any indebtedness for borrowed money or issue or assume any other
note, debenture, bond or other evidences of indebtedness, or guarantee any such
indebtedness or such evidences of indebtedness of others, other than (i)
borrowings from Lender, (ii) borrowings outstanding on the date hereof and
disclosed in writing to Lender, and (iii) working capital loans and/or loans for
capital improvements that (A) do not exceed U.S. $500,000 per year, and (B) are
repaid in full for at least thirty (30) consecutive days each year; or (g)
permit the sale or other transfer of any ownership interest in Borrower.



Article 8                       Indemnification


 
 Borrower hereby agrees to indemnify, defend at its sole cost and expense and
hold Lender and its successors and assigns harmless from and against and to
reimburse Lender with respect to, any and all claims, demands, actions, causes
of action, losses, damages, liabilities, costs and expenses (including without
limitation attorney's fees and court costs) of any and every kind of character,
known or unknown, fixed or contingent, asserted against or incurred by Lender at
any time and from time to time by reason of or arising out of (i) the breach of
any representation or warranty of Borrower set forth herein, and/or (ii) the
failure of Borrower, in whole or in part, to perform any obligation required in
this Agreement to be performed by Borrower.



Article 9                      Default & remedies


 
9.1
The occurrence of any one or more of the following shall constitute an Event of
Default hereunder:



 
(a)
A failure of Borrower to pay the principal of or interest on the Loan as and
when the same becomes due and payable in accordance with the terms of this
Agreement, and such failure shall continue for a period of five (5) days after
receipt of written notice from Lender specifying such failure; provided,
however, that Lender shall be obligated to give only one (1) such notice during
any calendar year and, after the giving of such one notice, Lender shall be
entitled to exercise its remedies upon any subsequent default occurring within
such calendar year without any requirement of notice.


 
LOAN AGREEMENT - PAGE 6

--------------------------------------------------------------------------------

 



 
(b)
A failure of Borrower to perform any of the covenants, obligations or agreements
contained in this Agreement.



 
(c)
Any substantial damage to or destruction of or disappearance of Sonesta Great
Bay shall occur so that, in the reasonable opinion of Lender, it cannot be
restored or rebuilt with available funds to a profitable condition within a
reasonable period of time (not to exceed 270 days).



 
(d) The liquidation, termination, bankruptcy or dissolution of Borrower.



 
(e) A writ or warrant of attachment or any similar petition shall be issued by
any court or other authority against all or any substantial portion of Sonesta
Great Bay.



 
(f) If there shall occur a material adverse change in the assets, liability,
financial condition or business operation of Borrower.



 
9.2
In the event of an occurrence of any Event of Default, Lender shall have the
right, at its option, without notice or demand upon Borrower (except as
expressly provided for herein or by applicable law) to do the following: (a)
declare the unpaid balance of the Loan (including all principal thereof and all
interest then accrued thereon) to be immediately due and payable; (b) cease
further advances under the Loan; and/or (c) enforce or avail itself of any and
all remedies provided in this Agreement and under applicable laws.



 
9.3.
All powers, rights and remedies of Lender set forth in this Agreement shall be
cumulative and not exclusive of any other power, right or remedy available to
Lender under this Agreement and the law to enforce the performance or observance
of the covenants and agreements contained in this Agreement.





Article 10                      Miscellaneous


 
10.1
Each written instrument required by this Agreement to be furnished to Lender
shall be furnished to Lender in one or more copies as required by Lender; and
shall in all respects be in form and substance satisfactory to Lender and to its
legal counsel.



10.2.
In the event any provision of this Agreement is declared or adjudged to be
unenforceable or unlawful, then such unenforceable or unlawful provision shall
be excised therefrom, and the remainder of this Agreement so affected, together
with all rights and remedies granted thereby, shall continue and remain in full
force and effect as though such unlawful or unenforceable provision had never
been contained therein.




 
LOAN AGREEMENT - PAGE 7

--------------------------------------------------------------------------------

 

 
10.3
No course of dealing between Lender and Borrower, nor any delay on the part of
Lender in exercising any rights hereunder nor any failure of Lender at any time
to enforce any provision of this Agreement shall operate as a waiver of any
rights of Lender, except to the extent, if any, expressly waived in writing by
Lender.  Lender shall have the right at any and all times, without any prior
notice to any person, to enforce strict compliance with all of the provisions
hereof.



 
10.4
Any notice, request or other communication required or permitted to be given
based on this Agreement shall be in writing and must be sent via registered mail
and/or courier to the following addresses:



If to the Borrower:                 St. Maarten Resort Hotel & Casino N.V.
Attn:  Saro Spadaro
19 Little Bay Road, PO Box 910
Philipsburg, St. Maarten
Netherlands Antilles


If to the Lender:                     Sonesta Licensing Company
c/o Sonesta International Hotels Corporation
Attention:  Office of the Treasurer
116 Huntington Avenue
Boston, Massachusetts  02116


Each of the parties hereto shall be entitled to specify a different address by
giving written notice to the other party hereto in accordance with this section.


 
10.5
Borrower shall pay all costs and expenses (including, without limitation,
reasonable attorneys' fees) in connection with (i) the preparation of this
Agreement, and any and all extensions, renewals, amendments, supplements,
extensions or modifications thereof, (ii) any action required in the course of
administration of the indebtedness and obligations evidenced by this Agreement,
and (iii) any action in the enforcement of Lender's rights upon the occurrence
of an Event of Default.



 
10.6
This Agreement will be governed by the laws of the State of New York, United
States of America. Any dispute that may arise out of this Agreement  shall be
fully and finally resolved by arbitration under the Commercial Rules of the
Arbitration Association.  In the event of a dispute, one party shall so inform
the other of its demand.  Any arbitration shall be administered by the New York,
New York office of the American Arbitration Association and all arbitration
hearings and proseachers shall be conducted in New York.  Either party shall
apply to any court of competent jurisdiction for an order confirming the
arbitration award; judgment of the court shall be entered upon the award unless
the award is vacated, modified or corrected as provided by law.  The prevailing
party in any such proceeding shall be entitled to recover its reasonable costs
and attorney fees from the other party.


 
LOAN AGREEMENT - PAGE 8

--------------------------------------------------------------------------------

 





 
10.7
This agreement shall be binding upon the respective parties thereto, their
successors, heirs, representatives and assigns.



 
10.8
Time is of the essence regarding Borrower’s obligations under this Agreement.






 
LOAN AGREEMENT - PAGE 9

--------------------------------------------------------------------------------

 







EXECUTED & SIGNED as of this 18th day of December, 2009








LENDER:


SONESTA LICENSING COMPANY
For them,








By:  /s/ Peter J.
Sonnabend                                                                           








BORROWER:


ST. MAARTEN RESORT HOTEL & CASINO N.V.
For them,










By:  /s/ Saro
Spadaro                                                                           



 
LOAN AGREEMENT - PAGE 10

--------------------------------------------------------------------------------

 
